DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/07/2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, “an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface” must be shown or the feature(s) canceled from claim 1.
Although Figs. 3 and 5 show optically pellucid electrical conductor 113 coupled to a surface of 103, said surface is not an exterior major surface within a first subarea. Within said first subarea, said surface is covered by said optically pellucid electrical conductor. This means that said surface is interior (i.e., non-exterior) within the first subarea. 
Furthermore, “causing light passing through a first subarea of a fascia defining an exterior major surface of the electronic device” “in an electronic device” must be shown or the feature(s) canceled from claim 11. 
Although Figs. 3 and 5 show fascia 103, a first subarea of said fascia fails to define an exterior major surface. See especially 113, which covers the fascia in the first subarea, meaning that the fascia’s surface is interior (i.e., non-exterior) within the first subarea.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “An electronic device, comprising: a fascia defining an exterior major surface of the electronic device” in lines 1-2. Independent claim 1 further recites “an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface” in lines 6-7. It is noted by the Examiner that the claimed electronic device comprises said optically pellucid electrical conductor. It is further noted by the Examiner that, at said first subarea, the fascia is positioned at an interior of the electronic device. See Fig. 5 detail, annotated by the Examiner. At said first area, said fascia is simply not “exterior”; rather, said fascia is covered by an optically pellucid electrical conductor. For this reason, the limitation “an optically pellucid electrical conductor coupled to the exterior major surface at a first subarea of the exterior major surface” is misdescriptive. 

Applicant’s Fig. 5 detail
annotated by Examiner

within the first subarea, the fascia’s surface is INTERIOR
outside the first subarea,
the fascia’s surface is EXTERIOR
[AltContent: arrow]optically pellucid conductor
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    122
    202
    media_image1.png
    Greyscale



	Moreover, the optically pellucid conductor itself is exterior. It is unclear in what reasonable sense said optically pellucid conductor could be construed as being coupled to itself.
	Similar recitations in independent claims 11 and 16 are similarly indefinite.
	Independent claim 1 recites the limitation “set” in lines 11 and 14. The metes and bounds of the term “set” cannot be reasonably determined. 
	The broadest reasonable interpretation of the limitation “set” is the plain meaning of the mathematical term “set”. The plain meaning of the mathematical term “set” is broad enough to include a set having a single entity, and broad enough to include the null set, also called the empty set, which contains zero entities. See definition of set (n2, Oxford English Dictionary), which states: 
c. Mathematics and Logic. An assemblage of distinct entities, either individually specified or which satisfy certain specified conditions. 
… 
1975 I. Stewart Concepts Mod. Math. iv. 47 There is only one empty set. All empty sets are equal.

	In Applicant’s arguments, Applicant zealously advocates for a more narrow interpretation of the claim limitation “set”. On page 16, Applicant alleges that a special definition of the limitation “set” includes only groups of “two or more” … “things”. Applicant’s allegation is inconsistent with broadest reasonable interpretation, i.e., the plain meaning of the mathematical term “set”, which is broad enough to embrace numerous sets which would fall outside of Applicant’s proposed narrower interpretation. For example, a set which includes only one imaginary number, i, is still a set, even though the number i is not a “thing”. A set which includes a single pixel is still a set, even though the number of pixels is fewer than two. The empty set, which includes zero pixels, zero quarks, zero elephants, zero Adirondack chairs, zero pencils, zero minutes, zero numerals, zero suitcases, zero telescopes, zero viruses, zero physics textbooks, and zero pets named Buster, is still a set.
	In view of the existence of plural examples (zero pixels; one pixel) which fall within the plain meaning of the mathematical term “set”, but which fall outside Applicant’s alleged special definition of the word “set”, it is noted by the Examiner that the metes and bounds of Applicant’s independent claim 1 cannot be reasonably determined.
	Similar recitations in claims 3, 4, 5, 6, 9, and 13 are similarly indefinite.
	The Examiner suggests --set of two or more pixel structures-- for consistency with Applicant’s interpretation.
	Independent claim 1 recites “the one or more processors causing …” in lines 9-10, followed by details of light projection. It is unclear whether claim 1 would be infringed by a device capable of causing the recited light projection, or whether instead such a device would not actually infringe until the recited light projection actually occurs while it is (temporarily) caused by the processor, and would cease infringing after the recited light projection ceases to be caused by the processor. A person of ordinary skill in the art in possession of a device would not know whether that individual device will be purchased by a user destined to use the device in a way that would sometimes infringe, or whether that individual device will instead by purchased by a user who will use the device in some way that would never infringe. Thus, the metes and bounds of the claim cannot be determined by a person of ordinary skill in the art.
	Independent claim 1 recites “causing: a first set of pixel structures projecting light through the first subarea of the exterior major surface to project the light with a first luminous intensity; and a second set of pixel structures projecting other light through a second subarea of the exterior major surface that is complemental to the first subarea to project the other light with a second luminous intensity ; the first luminous intensity being different from the second luminous intensity”. This limitation is misdescriptive for several reasons. 
	Firstly, on page 19 of the arguments filed 04/07/2022, Applicant cites SPEC [088] as follows, emphasis added:
when using embodiments of the disclosure a uniform luminous intensity emanates from the display plane defined by the optical transmission area of the optically transparent substrate (103), thereby reducing or eliminating the visible perceptibility of the optically pellucid electrical conductor (113). As such, embodiments of the disclosure result in the user being able to look at the display (102) without noticing the presence of the optically pellucid electrical conductor (113).

This is interpreted as a disclosure that the luminous intensity of light emerging from the electronic device at the first subarea is equal to the luminous intensity of light emerging from the electronic device at the second subarea. These luminous intensities are uniform (that is, equal) because the luminous intensity of light that travels all the way “through the first subarea” is the same as the luminous intensity of light that travels all the way “through the second subarea”. That is, the luminous intensity of light projected through Applicant’s first subarea is not different from the luminous intensity of light projected through Applicant’s second subarea. 
Secondly, it is noted by the Examiner that displaying grayscale information necessarily involves emitting light of different intensities. The claim is vague and indefinite regarding whether the first and second sets of pixel structures might project light through the first and second subareas with (allegedly) different luminous intensities merely because the two sets happen to be displaying data that happen to represent noticeably different grayscale levels within a displayed image, or whether the (allegedly) different luminous intensities must (allegedly) differ in such a way as to compensate for different optical properties between the first and second areas by making those different optical properties less noticeable for the same grayscale level within a displayed image.
	Similar recitations in claim 12 are similarly vague, indefinite, and misdescriptive.

The same pixel that emits light which passes through the 1st area along some non-normal axis because it is a member of the third set of pixels …
can be the same pixel that emits light which passes through the 2nd area along a normal axis
because it is also a member of the second set of pixels.
Applicant’s Fig. 5
detail
annotated by Examiner

[AltContent: arrow]
    PNG
    media_image2.png
    279
    239
    media_image2.png
    Greyscale

Applicant’s Fig. 6
detail
annotated by Examiner

[AltContent: arrow]
    PNG
    media_image3.png
    315
    292
    media_image3.png
    Greyscale



	Claim 9 recites “causing: a third set of pixel structures to project the light through the first subarea along an axis defined between the third set of pixel structures and the location with at least the first luminous intensity; and a fourth set of pixel structures to project the other light through the second subarea along the axis with at least the second luminous intensity” in the last 6 lines. This recitation contradicts the intensities recited in claim 1, which must also exist in the device of claim 9. It is unclear what intensity would exist for any pixel(s) which are members of both the second set and the third set. That is, it is unclear whether a pixel which is a member of both the second set (because some portion of its light shines through a second area along a direction normal to the exterior major surface) and the third set (because some other portion of its light shines through a first area along a different direction) are caused to project other light with a second luminous intensity (as required by their membership in the second set) or are caused to project light with a first luminous intensity (as required by their membership in the third set). 
	Claim 11 recites the limitation “causing light passing through a first subarea … to have a greater luminous intensity than other light passing through a second subarea … that is complemental to the first subarea”. This limitation is misdescriptive. Fig. 10 is described in [0128] as showing “luminous output 1008 from the first subarea 902 that is substantially or exactly uniform with the luminous output 1009 from the second subarea 903. This results in the visibility of the optically pellucid electrical conductor 813 being reduced or eliminated.” In other words, reflected light leaving the device through Applicant’s first subarea has the same luminous intensity as reflected light leaving the device through Applicant’s second subarea, rather than a greater luminous intensity as claimed.
	Claim 13 recites “causing the first set of pixel structures to project the light through the first subarea along an axis defined between the fascia and the location and the second set of pixel structures to project the other light through the second subarea along the axis” in the last 4 lines. It is noted by the Examiner that the functions recited in claim 13 for the first and second sets are the same functions recited in claim 9 for the third and fourth sets. The claims are vague and indefinite regarding whether the first set and the third set are identical, and further vague and indefinite regarding whether the second set and the fourth set are identical. 
	Other pending claims are rejected as indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 1-20: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
On page 9, Applicant alleges that “showing elements described in the specification is optional”. The Examiner has considered this allegation thoroughly and agrees that 37 CFR 1.83(a) is silent regarding the need to show elements merely described in the body of the specification; however, 37 CFR 1.83(a) explicitly recites “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” (emphasis added). If Applicant prefers to omit certain features from the drawings, Applicant is at liberty to omit those features from the claims.
On page 9, Applicant states that drawings are “only required where absolutely “necessary for the understanding of the subject matter to be patented.”” The Examiner has considered this statement thoroughly and notes that 37 C.F.R. 1.81(c) (not relied upon in this case) directs Patent Examiners to send a notice requiring drawings “Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing”. In this case, the nature of electronic devices admits of illustration by a drawing, as evidenced by Applicant’s choice to spontaneously include drawings in the original filing. Furthermore, the nature of a method admits of illustration by drawings showing the steps of said method.
On page 9, Applicant remarks that “the Commissioner has issued thousands of patents with no drawings whatsoever”, followed by three U.S. Pat. Nos. The Examiner has considered this remark thoroughly and observes that the three patent numbers listed by Applicant are all drawn to compositions of matter. This remark is not germane to Applicant’s claims, which are drawn to an electronic device, a method in an electronic device, and another electronic device. Unlike electronic devices and methods, the nature of compositions of matter do not admit of illustration by drawing.
On page 9, Applicant alleges that “the Examiner wholly fails to explain why this is the case with reference to the two limitations above. Instead, she merely declares that they need to be shown per se” (emphasis in original). The Examiner has considered this allegation thoroughly and notes that 37 CFR 1.83(a) explicitly recites “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” (emphasis added). The explanation is as follows: Any feature claimed in a non-provisional application must be shown in at least one drawing, as required by 37 CFR 1.83(a), because that feature is claimed. This is a non-provisional application. Ergo, all claimed features must be shown in at least one drawing.
On page 10, Applicant alleges that the limitations singled out by the Examiner for addition to the drawings “are already shown in the figures” (emphasis in original). The Examiner has considered this allegation thoroughly and notes that the argument is persuasive with respect to claim 20 and Fig. 10; however, the limitations recited in claims 1 and 11 are not supported by figure 3 nor by figure 5. Within the first subarea, the surface of fascia 103 is an interior surface, rather than an exterior surface, as explained above with reference to Applicant’s Fig. 5 detail, annotated by the Examiner. 
Applicant proceeds to list drawing objections which have been obviated by amendment.
On page 13, Applicant submits “that there is nothing wrong with the format of FIG. 13 or the description accompanying the same. To confirm this analysis, it is respectfully noted that the Commissioner has issued hundreds of patents using this exact same convention shown in the drawings of the present case” (emphasis in original). Applicant proceeds to list patent numbers for US Patents, including US Pat. No. 9264027. The Examiner has considered this submission thoroughly and notes that US Pat. No. 9264027 issued from SN 14/190,890. The examiner for SN 14/190,890 objected to Fig. 4 on the grounds that “Figure 4 shows number of blocks which appear having no operational and/or functional relationships among them. In fact, description for figure 4 merely recite wording of claims.” In response, the applicant for SN 14190890 canceled Fig. 4; however, as an apparent result of said applicant’s non-renumbering of sheets of drawings after the cancellation of Fig. 4, the canceled drawing sheet nonetheless appears in US Pat. No. 9264027 B1 as published. In this case, Applicant has amended the specification to improve consistency with Applicant’s replacement drawings. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
On page 14, Applicant mentions “the Commissioner desires consistency of prosecution so much that the Pilot Consistency Initiative was made permanent in 103”. The Patent Examiner has considered this mention thoroughly and notes that this is a patent application, rather than a trademark application. It is further noted by the Patent Examiner that the Commissioner for Trademarks has no jurisdiction over patent applications, including Applicant’s patent application.
On page 14, Applicant speculates “Perhaps a series of petitions is required”. The Examiner has considered this speculation thoroughly and notes that no petition appears in Applicant’s response.
On page 14, Applicant points out that “the Office has issued five previous Office Actions with no such rejections” (emphasis in original). The Examiner has considered this point thoroughly and notes that numerous claims have been amended, and are not in their original form. All currently pending claims are subject to scrutiny under 35 U.S.C. 112b. All currently pending claims fail to meet the requirements of 35 U.S.C. 112b as explained above.
It is noted that features upon which applicant relies (i.e., emit light with a higher luminous intensity, emit light with a different composite color, compensates for the optical attenuation caused by the optically pellucid electrical conductor) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	After a discussion leading up to page 20, Applicant has annotated Fig. 5 with labels including “9. … light passing through this, which absorbs light 10. And this light 11. Looks Uniform Here”. The Examiner has considered these labels thoroughly and notes that light projected through the first subarea of the exterior major surface (which is a surface of an optically pellucid electrical conductor where it covers the interior fascia) has the same luminous intensity as light projected through the second subarea of the exterior major surface (which is a surface of a fascia where the fascia remains uncovered). According to the Virginia Department of Education Standards of Learning for Grade 5 (2012), “When light strikes translucent materials, only some of the light passes through them.” The luminous intensity limitations in independent claim 1 are drawn to “projecting light through”. This is not a measure of how much light enters the fascia and/or the optically pellucid electrical conductor. This is a measure of how much light exits. Any light which enters, but does not exit, the fascia and/or the optically pellucid electrical conductor has not been projected through the exterior major surface. According to the specification and Applicant’s annotated Fig. 5, the intensity of light exiting the first subarea (because it was projected through the first subarea) is the same as the intensity of light exiting the second subarea (because it was projected through the second subarea). In contrast, according to claim 1, light projected through the first subarea of the exterior major surface has a different luminous intensity from the light projected through the second subarea of the exterior major surface. For these reasons, claim 1 is misdescriptive, and the metes and bounds of pending independent claim 1 cannot be reasonably determined.
Applicant has argued on page 22 of the remarks filed 04/07/2022 that the word “comprising” means that the claims are written in open language, such that “other elements may be added and still form a construct within the scope of the claim”. The Examiner has considered this argument thoroughly and notes that the second subarea is complemental to the first subarea. Complemental is interpreted to mean two things: 1) All area outside the first subarea falls within the second subarea. 2) All area outside the second subarea falls within the first subarea. Open language or not, the limitation “complemental” necessitates that these two non-overlapping areas fill the entire display area of the device. If there existed any area of the device which was neither part of the first subarea nor part of the second subarea, then the first subarea and the second subarea could not be reasonably construed as complemental.
On page 22 of the arguments filed 04/07/2022, Applicant notes that “The claim does not recite all pixels in each area performing a function.” On page 28, Applicant alleges that “Nothing states that all pixel structures have to be in any one of the sets.” On page 29, Applicant states that “These subareas are complemental. Thus, it is not possible for “any pixel(s)” to be “members of both the second set and the third set.” Why the Examiner thinks that this can be true, given the fact that the claim recites these sets into complemental sections, is unclear.” The Examiner has considered these arguments thoroughly and notes that the limitation complemental is interpreted to mean two things: 1) All area outside the first subarea falls within the second subarea. 2) All area outside the second subarea falls within the first subarea. If there existed any pixels which were neither in “a first set of pixel structures projecting light through the first subarea” nor in “a second set of pixel structures projecting other light through a second subarea of the exterior major surface”, then the first and second subareas would not be reasonably construed as “complemental”. 
It is noted that the features upon which applicant relies (i.e., cause the optically pellucid electrical conductor to substantially or completely become invisible to the viewer, substantially uniform in luminous intensity, consistent color palate) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 24, Applicant alleges that “Applicant’s specification sets forth, both in the specification and in the drawings, (1) what the sets include”. The Examiner has considered this allegation thoroughly and notes that numerous statements in Applicant’s arguments do not find support in the specification. For example Applicant’s assertion on page 23 that “only the pixel structures projecting light can be included in a set” wherein “the black state pixel structures do not project light” is not set forth anywhere Applicant uses the term “set” in the specification as originally filed. Furthermore, there is no mention in the originally filed specification for Applicant’s assertion on page 22 that the term “set” “requires at least two pixels in each subarea” wherein fewer than all pixels in each of the first and second subareas can be included in each of the first and second sets.
On page 24, Applicant argues “statements attempting to support the rejection appear to fail to understand the meaning of the transitional term “comprising”, the plain meaning of the claim, or both.” The Examiner has considered this argument thoroughly and notes that the second subarea is complemental to the first subarea. Complemental is interpreted to mean two things: 1) All area outside the first subarea falls within the second subarea. 2) All area outside the second subarea falls within the first subarea. Open language or not, the limitation “complemental” necessitates that these two non-overlapping areas fill the entire display area of the device. If there existed any area of the device which was neither part of the first subarea nor part of the second subarea, then the first subarea and the second subarea could not be reasonably construed as complemental. Furthermore, claim 1, being misdescriptive, has no plain meaning; rather, claim 1 is indefinite. The metes and bounds of claim 1 cannot be determined for the reasons set forth in the rejection above.
On page 25, Applicant alleges that transitional terms of art constitute the only exception to plain language claim construction. The Examiner has considered this allegation thoroughly and notes that there exist other exceptions to plain language claim construction. A patentee may choose to be his own lexicographer and use terms in a manner other than their ordinary meaning, as long as the special definition of the term is clearly stated in the patent specification or file history. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996), citing Hoechst Celanese Corp. v. BP Chems. Ltd., 78 F.3d 1575, 1578, 38 USPQ2d 1126, 1129 (Fed.Cir.1996). Claims are given their broadest reasonable interpretation consistent with the specification. When the plain meaning of the words in a claim limitation are inconsistent with the specification, then the plain meaning of the words cannot be the broadest reasonable interpretation consistent with the specification. “In light of the statutory directive that the inventor provide a "full" and "exact" description of the claimed invention, the specification necessarily informs the proper construction of the claims.” See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005), citing Merck & Co. v. Teva Pharms. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) ("A fundamental rule of claim construction is that terms in a patent document are construed with the meaning with which they are presented in the patent document. Thus claims must be construed so as to be consistent with the specification, of which they are a part."). For these reasons, the Examiner is not persuaded by Applicant’s assertion on page 25 that “little more than the application of widely accepted meaning of commonly understood words” is needed in this case. The words of Applicant’s claims do not reasonably clearly and definitely describe Applicant’s disclosed device. Therefore, the metes and bounds of the claims cannot be reasonably determined.
It is noted that the features upon which applicant relies (i.e., along a different angle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 28, Applicant writes “Nothing states that all pixel structures have to be in any one of the sets.” On page 29, Applicant further writes that “Claim 1 specifically recites that pixels in the second set project light through the second subarea. Pixels in the third set project light through the first subarea. These subareas are complemental. Thus, it is not possible for “any pixel(s)” to be “members of both the second set and the third set.” Why the Examiner thinks that this can be true, given the fact that the claim recites these sets into complemental sections, is unclear.” The Examiner has considered this argument thoroughly and finds that claim 1 recites “a second subarea … that is complemental to the first subarea”. The claims are silent regarding a third set being complemental to a second set. The third set projects light toward a user through an optically pellucid electrical conductor. When the user’s eye is not directly above the device, as shown in Fig. 6, light projected from the third set through the first subarea includes light which originated at pixels not located within the first subarea. See Fig. 6, annotated above. The Examiner has drawn an arrow from one pixel through the first subarea and toward the user, even though said one pixel is located within the second subarea. In Fig. 5, that same one pixel projects light through the second subarea. See Fig. 5, annotated above. Each pixel is capable of emitting light in plural directions. Light leaving one pixel in one direction may pass through a different subarea than light leaving that same pixel in a different direction. Applicant’s conflicting statements that “Nothing states that all pixel structures have to be in any one of the sets” and that “These subareas are complemental. Thus, it is not possible for “any pixel(s)” to be “members of both the second set and the third set” further prevents clear construction of indefinite claim 9.
On page 29, Applicant alleges that “The intensities and locations are all specified in the claim.” The Examiner has considered this allegation thoroughly and notes that the location of pixels within the third set is nowhere recited in any claim. The location where light from a pixel of the third set exits the device has to be within the first subarea. The pixel itself need not be located within said first subarea. A pixel located within the second subarea can project light through the first subarea by projecting light at the angle shown in Fig. 6, annotated above.
For these reasons, the pending claims are misdescriptive, vague, and indefinite. There exists no reasonably clear and definite claim interpretation consistent with the original specification and drawings.
Applicant’s arguments on pages 30-32 with respect to claim 12-13 and 15 have been fully considered and are moot.
 Applicant’s arguments on pages 32-33 with respect to claim 20 have been fully considered and are moot.
Applicant’s arguments on pages 33-36 with respect to 102 rejection(s) have been fully considered and are moot, with the exception of the following.
On page 34, Applicant asserts that “Emig fails to teach an optically pellucid electrical conductor coupled to the exterior major surface of an electronic device” because “the capacitive sensor does not define the exterior major surface of the electronic device. To the contrary, it is positioned beneath the cover layer, which means that it only defines interior surfaces of the device” (emphasis in original). The Examiner has fully considered this assertion and has relied upon Applicant’s narrow interpretation of the term “exterior” in the interpretation applied to the indefiniteness rejections above. Applicant’s fascia does not define an exterior major surface in a first subarea because said fascia is positioned beneath the optically pellucid electrical conductor, which means that the fascia defines an interior surface of the device within the first subarea. 
Applicant’s arguments on pages 36-42 with respect to 103 rejection(s) have been fully considered and are moot, with the exception of the following.
In the indefiniteness rejections above, the Examiner has relied upon Applicant’s narrow interpretation of the term “exterior” set forth in Applicant’s arguments rebutting obviousness.
On page 40, Applicant states “that any pixel not passing light through the optically pellucid electrical conductor passes light with the second luminous intensity” and “only those pixels passing light through the optically pellucid electrical conductor employ the first luminous intensity. All other pixels employ the second luminous intensity.” The Examiner has considered these statements thoroughly and notes that these statements contradict Applicant’s earlier assertion on page 28 that “Nothing states that all pixel structures have to be in any one of the sets.” Furthermore, these statements contradict Applicant’s newly-drawn diagrams on pages 27-28, which show plenty of pixels which neither pass light through the optically pellucid electrical conductor nor pass light with the second luminous intensity. These contradictions further prevent any reasonably clear and definite interpretation of the misdescriptive, vague, and indefinite claims.
It is noted that the features upon which applicant relies (i.e., the optically pellucid electrical conductor disappears) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Pixels in the first and second sets may project light through different parts of the exterior major surface at different luminous intensities for any reason whatsoever. This reason may be as simple as displaying two different parts of an image having different grayscales on the two different parts. The different luminous intensities recited in the claims as being projected through the first and second subareas need not compensate for anything, and need not make an optically pellucid electrical conductor invisible. In fact, projecting two different luminous intensities through two different regions cannot possibly make the optically pellucid electrical conductor invisible. According to the specification and Applicant’s annotated Fig. 5 on page 20 of the response filed 04/07/2022, the intensity of light exiting the first subarea (because it was projected through the first subarea) is the same as the intensity of light exiting the second subarea (because it was projected through the second subarea). Applicant’s descriptions of the device disclosed in Fig. 5 and its corresponding method are inconsistent with what has been claimed. Thus, all pending claims are misdescriptive, vague and indefinite.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
05/25/2022